DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2020 have been fully considered but they are not persuasive.

Applicant argues that the newly introduced claim feature of passband cut-off levels lower than 3dB are not taught by the references of record or the prior art. However, as detailed in infra rejection, not only does McPhillips teach passband cutoffs lower than 3dB, but also the claimed feature encompasses features inherent to transducers with backing layers of reduced thickness or transducers lacking backing layers. Support for the claimed feature appears on Page 7, lines 12-26 of the originally filed specification. The specification states “For example, in a conventional PZT transducer, the overall thickness can be reduced by eliminating most, if not all, of its backing layer. This causes the PZT transducer to ring, which is of no consequence in ultrasound applications… the transmit and receive bands of the transducer 30 of the present disclosure do not need to be particularly well-behaved. For instance, the transducer 30 of the present disclosure can afford passband ripples of several dB. As such, the passband of the transducer 30 can be defined at lower cut-off levels than the usual 3 dB for imaging applications, e.g. at about 10 dB or even 20 dB.” The specification makes clear that the passband cut-offs of lower than 3dB are an inherent property of a transducer having a reduced thickness or absence of a backing layer. MPEP 2112.01 I. states that “[w]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” MPEP 2112.01 III. states that “[a] rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.” In the absence of any showing of a structural difference between the claimed invention and the prior art, it is assumed that the structure of the claimed invention and the prior art function similarly for the intended use. Here, the claim feature as part of the claimed invention of independent claims 1 and 11 encompasses the function or characteristic of the transducer in that the transducer comprises defined passbands having cutoffs lower than 3dB. The structure that performs or embodies the function or characteristic is the minimal or absent backing layer disclosed in the specification. McPhillips teaches a transducer having a reduced thickness or absence of a backing layer, “[r]everberations are also evident due to the minimal backing layer in the side facing transducer, as mentioned in Chapter 5, which results in increased ringing of the received signal into the back of the transducer.” P.157; see also P. 85, 112, 126, 133, 138, 157, and 176, and Fig. 5.10. As taught by McPhillips the thickness, and thereby the acoustic attenuation of the backing layer, is a compromise between resolution and sensitivity with greater thickness, and thereby greater acoustic attenuation, increasing resolution but decreasing sensitivity. See P.56-57. Decreasing the resolution lowers the passband cut-offs of the transducer. Further, the thickness of the backing layer is a compromise between the thickness of the transducer and the resonance or ringing of the transducer. See P.157. Therefore, it is an inherent property of piezoelectric transducers that transducers with reduced thickness of or lacking a backing layer experience lower cut-off of the passband. As the claimed invention and McPhillips encompass substantially identical structures of a transducer with a minimal or absent backing layer it is assumed that McPhillips’ structure encompasses the claimed feature. A recitation of the function or characteristic of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Additionally, the examiner notes that Migliuolo teaches the placement of a piezoelectric ultrasound transducer on a needle absent a backing layer. See [0107]-[0108].
Thus, as detailed in infra rejections McPhillips in further view of Migliuolo teaches the features of claims 1, 4-8, 10-12, and 15-22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McPhilips (“Fabrication of Ultrasound Transducers and Arrays Integrated within Needles for Imaging Guidance and Diagnosis” 2017), hereinafter “McPhillips,” in further view of Migliuolo et al. (U.S. Pub. No. 20060235314), hereinafter “Migliuolo.”

Regarding claim 1, McPhillips discloses an active needle assembly for use with an ultrasound imaging system (“The intention of the microultrasound needle devices presented in this project is to demonstrate their potential as in vivo imaging tools.” P. 80; “Imaging of breast tissue” Table 4.1, P. 81; note that this limitation encompasses functional language by which the needle assembly is capable of being used for US imaging), the needle assembly comprising:
a needle comprising an exterior surface that extends between a proximal end and a distal end, the distal end adapted to be inserted into a patient, the exterior surface defining a recess formed therein, the recess defining a flat planar surface adjacent the distal end (“the transducer is places in a window at the side of the needle near the tip. The electrical connection would be made to the back of the transducer as with the forward facing transducer, with the connective wire bending from the back of the active material down through the inside of the needle.” P. 85; Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle, P. 96; note that this limitation encompasses functional language by which the needle is capable of being inserted into a patient);
a flat needle transducer secured within the recess of the needle atop the flat planar surface (“the transducer is places in a window at the side of the needle near the tip. The electrical connection would be made to the back of the transducer as with the forward facing transducer, with the connective wire bending from the back of the active material down through the inside of the needle.” P. 85; Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle, P. 96), the flat needle transducer comprising an area less than about two (2) square millimeters (mm2) and a width of up to about 0.5 mm (McPhilips states “The dimensions of these cuts are determined based on the required lateral dimensions for the application (i.e. 1 x 1.6 mm for 16 element array), and how many devices are required for production” Table 4.3 B. P. 97 and “Cuts are made to fully separate the array stacks from the plate for integration into needle devices.” Table 4.3 K. P. 99, thereby generating two 0.5 x 1.6 mm 8 element array stacks), the flat needle transducer comprises defined passbands, wherein the defined passbands are at cut-off levels lower than 3dB (“the transducers with a composite active layer yielded considerably broader -6 dB bandwidth than the bulk piezoelectric devices. The bandwidth values for SET_MM_FF and SET_MM_SF were found to be 85.7% and 73.7%, while the bandwidth of SET_BULK_FF and SET_BULK_SF was 24.5% and 21.1% respectively. The broader bandwidth in the case of the piezocomposite transducers is expected due to their higher electromechanical coupling factors, which lead to greater sensitivity and broader bandwidth. The -20 dB pulse lengths were also obtained from these results to indicate the axial resolution of the transducers, with 0.498 μs for SET_BULK_FF, 0.524 μs for SET_BULK_SF, 0.115 μs for SET_MM_FF and 0.148 μs for SET_MM_SF.” P.127; “From this figure, a central frequency of ~14 MHz is shown with a -6dB fractional bandwidth of 78%. The -20 dB pulse length for this element is approximately 0.09 μs which corresponds to an axial resolution of approximately 69 μm.” P.138; “The design and constraints in fabricating an array device of a miniature scale means that there is often a path for electrical or acoustic signal between elements. The result indicated a crosstalk value less than -12 dB between elements 6 and 7, with -20dB an acceptable crosstalk value for linear arrays, this level of crosstalk was deemed adequate.” P.141-143; Support for the claimed feature appears on Page 7, lines 12-26 of the originally filed specification. The specification states “For example, in a conventional PZT transducer, the overall thickness can be reduced by eliminating most, if not all, of its backing layer. This causes the PZT transducer to ring, which is of no consequence in ultrasound applications… the transmit and receive bands of the transducer 30 of the present disclosure do not need to be particularly well-behaved. For instance, the transducer 30 of the present disclosure can afford passband ripples of several dB. As such, the passband of the transducer 30 can be defined at lower cut-off levels than the usual 3 dB for imaging applications, e.g. at about 10 dB or even 20 dB.” The specification makes clear that the passband cut-offs of lower than 3dB are an inherent property of a transducer having a reduced thickness or absence of a backing layer. MPEP 2112.01 I. states that “[w]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” MPEP 2112.01 III. states that “[a] rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.” In the absence of any showing of a structural difference between the claimed invention and the prior art, it is assumed that the structure of the claimed invention and the prior art function similarly for the intended use. Here, the claim feature as part of the claimed invention of independent claims 1 and 11 encompasses the function or characteristic of the transducer in that the transducer comprises defined passbands having cutoffs lower than 3dB. The structure that performs or embodies the function or characteristic is the minimal or absent backing layer disclosed in the specification. McPhillips teaches a transducer having a reduced thickness or absence of a backing layer, “[r]everberations are also evident due to the minimal backing layer in the side facing transducer, as mentioned in Chapter 5, which results in increased ringing of the received signal into the back of the transducer.” P.157; see also P. 85, 112, 126, 133, 138, 157, and 176, and Fig. 5.10. As taught by McPhillips the thickness, and thereby the acoustic attenuation of the backing layer, is a compromise between resolution and sensitivity with greater thickness, and thereby greater acoustic attenuation, increasing resolution but decreasing sensitivity. See P.56-57. Decreasing the resolution lowers the passband cut-offs of the transducer. Further, the thickness of the backing layer is a compromise between the thickness of the transducer and the resonance or ringing of the transducer. See P.157. Therefore, it is an inherent property of piezoelectric transducers that transducers with reduced thickness of or lacking a backing layer experience lower cut-off of the passband. As the claimed invention and McPhillips encompass substantially identical structures of a transducer with a minimal or absent backing layer it is assumed that McPhillips’ structure encompasses the claimed feature. A recitation of the function or characteristic of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art); and
an electrical connection connecting the flat needle transducer to a power source (“the transducer is places in a window at the side of the needle near the tip. The electrical connection would be made to the back of the transducer as with the forward facing transducer, with the connective wire bending from the back of the active material down through the inside of the needle.” P. 85; Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle wherein the array stack is connected to a flexible circuit, P. 96; “15 MHz 16 element array within a biopsy needle with SMA connectors for characterisation and functional testing.” Fig. 4.25, P. 118; “The array was connected to a Diagnostic Sonar FI Toolbox (Diagnostic Sonar Ltd. Livingston, UK) to attempt to activate all 16 elements simultaneously and obtain an image. To begin, four elements were tested at once as a 4 element array to establish the functional settings to transmit and receive on multiple elements. A-voltage of 80 V with a pulse repetition frequency of 5 kHz and gain of 30 dB was used for the set-up” P. 138).
However, McPhilips may not explictly disclose the recess extending from the proximal end to the distal end; and an electrical connection positioned within the recess and extending from the proximal end to the distal end.
However, in the same field of endeavor, Migliuolo teaches the recess extending from the proximal end to the distal end; and an electrical connection positioned within the recess and extending from the proximal end to the distal end (“Sensors that are formed directly on a surgical instrument may require wires or conductive traces for their power and/or information transfer… FIGS. 1A-1C show partially transparent views (to show wires 40-47 within an outer wall or beneath and outer coating 70) of several exemplary wiring configurations that can be embedded within the exterior wall 31 of a catheter 30. Such wiring may be embedded through, for example, heat bonding of wires into a pre-formed catheter tube, or by extruding the catheter shaft with the wires in place… Wires 44, 45 may also be embedded longitudinally, for example as shown in FIG. 1B.” [0064]; see also Fig. 1B demonstrating longitudinal wires extending from the distal to the proximal end within a recess on the exterior wall of the shaft).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McPhilips’ teaching of an electrical connection to the US transducer with Migliuolo’s teaching of an electrical connection to sensors within a channel along the exterior surface of the shaft of the surgical instrument to achieve the predictable result of providing a simple means to transmit power and signals to and from electronic sensors such as ultrasonic transducers at the distal end of the surgical instrument.

Regarding claim 4, McPhilips teaches the width is up to about 0.2 mm (A single element of the array disclosed by McPhilips (“1 x 1.6 mm for 16 element array” Table 4.3 B. P. 97) is 0.2 x 0.5 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that changes in the size or proportion of the transducer elements/array of McPhilips may be performed to accommodate the various needle gauges listed in Appendix 3.0 as McPhilips states that “[t]he dimensions of these cuts are determined based on the required lateral dimensions for the application (i.e. 1 x 1.6 mm for 16 element array), and how many devices are required for production” Table 4.3 B. P. 97. By adjusting the number of elements to accommodate various needle gauges one of ordinary skill in the art may balance aperture and resolution with the gauge of the needle while maintaining the capability of the needle assembly to be used for ultrasound imaging. MPEP 2144.04 IV. A. McPhilips further teaches embodiments wherein a single element mounted on the side face of a needle is employed for imaging (See McPhilips 4.3, P. 82-94 and McPhilips 5.2, P. 123-133).

Regarding claim 5, McPhilips teaches the flat needle transducer comprises a length of up to about one (1) mm (A single element of the array disclosed by McPhilips (“1 x 1.6 mm for 16 element array” Table 4.3 B. P. 97) is 0.2 x 0.5 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that changes in the size or proportion of the transducer elements/array of McPhilips may be performed to accommodate the various needle gauges listed in Appendix 3.0 as McPhilips states that “[t]he dimensions of these cuts are determined based on the required lateral dimensions for the application (i.e. 1 x 1.6 mm for 16 element array), and how many devices are required for production” Table 4.3 B. P. 97. By adjusting the number of elements to accommodate various needle gauges one of ordinary skill in the art may balance aperture and resolution with the gauge of the needle while maintaining the capability of the needle assembly to be used for ultrasound imaging. MPEP 2144.04 IV. A. McPhilips further teaches embodiments wherein a single element mounted on the side face of a needle is employed for imaging (See McPhilips 4.3, P. 82-94 and McPhilips 5.2, P. 123-133).

Regarding claim 6, McPhilips teaches the length is up to about 0.5 mm (A single element of the array disclosed by McPhilips (“1 x 1.6 mm for 16 element array” Table 4.3 B. P. 97) is 0.2 x 0.5 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that changes in the size or proportion of the transducer elements/array of McPhilips may be performed to accommodate the various needle gauges listed in Appendix 3.0 as McPhilips states that “[t]he dimensions of these cuts are determined based on the required lateral dimensions for the application (i.e. 1 x 1.6 mm for 16 element array), and how many devices are required for production” Table 4.3 B. P. 97. By adjusting the number of elements to accommodate various needle gauges one of ordinary skill in the art may balance aperture and resolution with the gauge of the needle while maintaining the capability of the needle assembly to be used for ultrasound imaging. MPEP 2144.04 IV. A. McPhilips further teaches embodiments wherein a single element mounted on the side face of a needle is employed for imaging (See McPhilips 4.3, P. 82-94 and McPhilips 5.2, P. 123-133).

Regarding claim 7, McPhilips discloses the area of the flat needle transducer comprises at least one of a square or a rectangular shape (Figure 4.10 shows the array stack may be rectangular P. 96).

Regarding claim 8, McPhilips discloses the flat needle transducer is secured within the recess of the needle via at least one of bonding or an additive manufacturing process (“A conductive adhesive between these two sets of electrode tracks is used to provide conductivity between the array and flexible circuit.” Table 4.3 M., P. 99).

Regarding claim 10, McPhilips discloses the electrical connection comprises at least one of a flexible printed circuit board or one or more cables (Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle wherein the array stack is connected to a flexible circuit, P. 96).

Regarding claim 11, McPhilips discloses an active transducer assembly for use with an ultrasound imaging system (“The intention of the microultrasound needle devices presented in this project is to demonstrate their potential as in vivo imaging tools.” P. 80; “Imaging of breast tissue” Table 4.1, P. 81; note that this limitation encompasses functional language by which the needle assembly is capable of being used for US imaging), the transducer assembly comprising:
an article comprising an exterior surface that extends between a proximal end and a distal end, the distal end adapted to be inserted into a patient, the exterior surface defining a recess formed therein, the recess defining a flat planar surface adjacent the distal end (“the transducer is places in a window at the side of the needle near the tip. The electrical connection would be made to the back of the transducer as with the forward facing transducer, with the connective wire bending from the back of the active material down through the inside of the needle.” P. 85; Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle, P. 96; note that this limitation encompasses functional language by which the needle is capable of being inserted into a patient);
a flat article transducer secured within the recess of the article atop the flat planar surface (“the transducer is places in a window at the side of the needle near the tip. The electrical connection would be made to the back of the transducer as with the forward facing transducer, with the connective wire bending from the back of the active material down through the inside of the needle.” P. 85; Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle, P. 96), the flat article transducer comprising an area less than about two (2) square millimeters (mm2) and a width of up to about 0.5 mm (McPhilips states “The dimensions of these cuts are determined based on the required lateral dimensions for the application (i.e. 1 x 1.6 mm for 16 element array), and how many devices are required for production” Table 4.3 B. P. 97 and “Cuts are made to fully separate the array stacks from the plate for integration into needle devices.” Table 4.3 K. P. 99, thereby generating two 0.5 x 1.6 mm 8 element array stacks); and 
an electrical connection connecting the flat article transducer to a power source (“the transducer is places in a window at the side of the needle near the tip. The electrical connection would be made to the back of the transducer as with the forward facing transducer, with the connective wire bending from the back of the active material down through the inside of the needle.” P. 85; Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle wherein the array stack is connected to a flexible circuit, P. 96; “15 MHz 16 element array within a biopsy needle with SMA connectors for characterisation and functional testing.” Fig. 4.25, P. 118; “The array was connected to a Diagnostic Sonar FI Toolbox (Diagnostic Sonar Ltd. Livingston, UK) to attempt to activate all 16 elements simultaneously and obtain an image. To begin, four elements were tested at once as a 4 element array to establish the functional settings to transmit and receive on multiple elements. A-voltage of 80 V with a pulse repetition frequency of 5 kHz and gain of 30 dB was used for the set-up” P. 138).
However, McPhilips may not explictly disclose the recess extending from the proximal end to the distal end; and an electrical connection positioned within the recess and extending from the proximal end to the distal end.
However, in the same field of endeavor, Migliuolo teaches the recess extending from the proximal end to the distal end; and an electrical connection positioned within the recess and extending from the proximal end to the distal end (“Sensors that are formed directly on a surgical instrument may require wires or conductive traces for their power and/or information transfer… FIGS. 1A-1C show partially transparent views (to show wires 40-47 within an outer wall or beneath and outer coating 70) of several exemplary wiring configurations that can be embedded within the exterior wall 31 of a catheter 30. Such wiring may be embedded through, for example, heat bonding of wires into a pre-formed catheter tube, or by extruding the catheter shaft with the wires in place… Wires 44, 45 may also be embedded longitudinally, for example as shown in FIG. 1B.” [0064]; see also Fig. 1B demonstrating longitudinal wires extending from the distal to the proximal end within a recess on the exterior wall of the shaft).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McPhilips’ teaching of an electrical connection to the US transducer with Migliuolo’s teaching of an electrical connection to sensors within a channel along the exterior surface of the shaft of the surgical instrument to achieve the predictable result of providing a simple means to transmit power and signals to and from electronic sensors such as ultrasonic transducers at the distal end of the surgical instrument.

Regarding claim 12, McPhilips discloses the article comprises at least one of a needle, a catheter, or a stylet (“The intention of the microultrasound needle devices presented in this project is to demonstrate their potential as in vivo imaging tools.” P. 80).

Regarding claim 15, McPhilips teaches the width is up to about 0.2 mm (A single element of the array disclosed by McPhilips (“1 x 1.6 mm for 16 element array” Table 4.3 B. P. 97) is 0.2 x 0.5 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that changes in the size or proportion of the transducer elements/array of McPhilips may be performed to accommodate the various needle gauges listed in Appendix 3.0 as McPhilips states that “[t]he dimensions of these cuts are determined based on the required lateral dimensions for the application (i.e. 1 x 1.6 mm for 16 element array), and how many devices are required for production” Table 4.3 B. P. 97. By adjusting the number of elements to accommodate various needle gauges one of ordinary skill in the art may balance aperture and resolution with the gauge of the needle while maintaining the capability of the needle assembly to be used for ultrasound imaging. MPEP 2144.04 IV. A. McPhilips further teaches embodiments wherein a single element mounted on the side face of a needle is employed for imaging (See McPhilips 4.3, P. 82-94 and McPhilips 5.2, P. 123-133).

Regarding claim 16, McPhilips teaches the flat article transducer comprises a length of up to about one (1) mm (A single element of the array disclosed by McPhilips (“1 x 1.6 mm for 16 element array” Table 4.3 B. P. 97) is 0.2 x 0.5 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that changes in the size or proportion of the transducer elements/array of McPhilips may be performed to accommodate the various needle gauges listed in Appendix 3.0 as McPhilips states that “[t]he dimensions of these cuts are determined based on the required lateral dimensions for the application (i.e. 1 x 1.6 mm for 16 element array), and how many devices are required for production” Table 4.3 B. P. 97. By adjusting the number of elements to accommodate various needle gauges one of ordinary skill in the art may balance aperture and resolution with the gauge of the needle while maintaining the capability of the needle assembly to be used for ultrasound imaging. MPEP 2144.04 IV. A. McPhilips further teaches embodiments wherein a single element mounted on the side face of a needle is employed for imaging (See McPhilips 4.3, P. 82-94 and McPhilips 5.2, P. 123-133).

Regarding claim 17, McPhilips discloses the area of the flat article transducer comprises at least one of a square or a rectangular shape (Figure 4.10 shows the array stack may be rectangular P. 96).

Regarding claim 18, McPhilips discloses the flat needle transducer is secured within the recess of the needle via at least one of bonding or an additive manufacturing process (“A conductive adhesive between these two sets of electrode tracks is used to provide conductivity between the array and flexible circuit.” Table 4.3 M., P. 99).

Regarding claim 19, McPhilips discloses the flat article transducer is mounted at the distal end of the needle within the recess and atop the flat planar surface (“the transducer is places in a window at the side of the needle near the tip. The electrical connection would be made to the back of the transducer as with the forward facing transducer, with the connective wire bending from the back of the active material down through the inside of the needle.” P. 85; Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle, P. 96).

Regarding claim 20, McPhilips discloses the electrical connection comprises at least one of a flexible printed circuit board or one or more cables (Figure 4.10 shows the placement of the array stack on the side facing planar surface of the recess of the distal end of the biopsy needle wherein the array stack is connected to a flexible circuit, P. 96).

Regarding claim 21, McPhilips discloses the cut-off levels lower than 3dB are about 10dB (“the transducers with a composite active layer yielded considerably broader -6 dB bandwidth than the bulk piezoelectric devices. The bandwidth values for SET_MM_FF and SET_MM_SF were found to be 85.7% and 73.7%, while the bandwidth of SET_BULK_FF and SET_BULK_SF was 24.5% and 21.1% respectively. The broader bandwidth in the case of the piezocomposite transducers is expected due to their higher electromechanical coupling factors, which lead to greater sensitivity and broader bandwidth. The -20 dB pulse lengths were also obtained from these results to indicate the axial resolution of the transducers, with 0.498 μs for SET_BULK_FF, 0.524 μs for SET_BULK_SF, 0.115 μs for SET_MM_FF and 0.148 μs for SET_MM_SF.” P.127; “From this figure, a central frequency of ~14 MHz is shown with a -6dB fractional bandwidth of 78%. The -20 dB pulse length for this element is approximately 0.09 μs which corresponds to an axial resolution of approximately 69 μm.” P.138; “The design and constraints in fabricating an array device of a miniature scale means that there is often a path for electrical or acoustic signal between elements. The result indicated a crosstalk value less than -12 dB between elements 6 and 7, with -20dB an acceptable crosstalk value for linear arrays, this level of crosstalk was deemed adequate.” P.141-143; Support for the claimed feature appears on Page 7, lines 12-26 of the originally filed specification. The specification states “For example, in a conventional PZT transducer, the overall thickness can be reduced by eliminating most, if not all, of its backing layer. This causes the PZT transducer to ring, which is of no consequence in ultrasound applications… the transmit and receive bands of the transducer 30 of the present disclosure do not need to be particularly well-behaved. For instance, the transducer 30 of the present disclosure can afford passband ripples of several dB. As such, the passband of the transducer 30 can be defined at lower cut-off levels than the usual 3 dB for imaging applications, e.g. at about 10 dB or even 20 dB.” The specification makes clear that the passband cut-offs of lower than 3dB are an inherent property of a transducer having a reduced thickness or absence of a backing layer. MPEP 2112.01 I. states that “[w]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” MPEP 2112.01 III. states that “[a] rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.” In the absence of any showing of a structural difference between the claimed invention and the prior art, it is assumed that the structure of the claimed invention and the prior art function similarly for the intended use. Here, the claim feature as part of the claimed invention of independent claims 1 and 11 encompasses the function or characteristic of the transducer in that the transducer comprises defined passbands having cutoffs lower than 3dB. The structure that performs or embodies the function or characteristic is the minimal or absent backing layer disclosed in the specification. McPhillips teaches a transducer having a reduced thickness or absence of a backing layer, “[r]everberations are also evident due to the minimal backing layer in the side facing transducer, as mentioned in Chapter 5, which results in increased ringing of the received signal into the back of the transducer.” P.157; see also P. 85, 112, 126, 133, 138, 157, and 176, and Fig. 5.10. As taught by McPhillips the thickness, and thereby the acoustic attenuation of the backing layer, is a compromise between resolution and sensitivity with greater thickness, and thereby greater acoustic attenuation, increasing resolution but decreasing sensitivity. See P.56-57. Decreasing the resolution lowers the passband cut-offs of the transducer. Further, the thickness of the backing layer is a compromise between the thickness of the transducer and the resonance or ringing of the transducer. See P.157. Therefore, it is an inherent property of piezoelectric transducers that transducers with reduced thickness of or lacking a backing layer experience lower cut-off of the passband. As the claimed invention and McPhillips encompass substantially identical structures of a transducer with a minimal or absent backing layer it is assumed that McPhillips’ structure encompasses the claimed feature. A recitation of the function or characteristic of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The property, function, or characteristic of a transducer with a reduced thickness of or absent a backing layer to have a passband cut-off lower than 3dB including 6dB and 10dB is inherent to the structure of the transducer with the reduced thickness of or absent the backing layer).

Regarding claim 22, McPhilips discloses the cut-off levels lower than 3dB are about 10dB (“the transducers with a composite active layer yielded considerably broader -6 dB bandwidth than the bulk piezoelectric devices. The bandwidth values for SET_MM_FF and SET_MM_SF were found to be 85.7% and 73.7%, while the bandwidth of SET_BULK_FF and SET_BULK_SF was 24.5% and 21.1% respectively. The broader bandwidth in the case of the piezocomposite transducers is expected due to their higher electromechanical coupling factors, which lead to greater sensitivity and broader bandwidth. The -20 dB pulse lengths were also obtained from these results to indicate the axial resolution of the transducers, with 0.498 μs for SET_BULK_FF, 0.524 μs for SET_BULK_SF, 0.115 μs for SET_MM_FF and 0.148 μs for SET_MM_SF.” P.127; “From this figure, a central frequency of ~14 MHz is shown with a -6dB fractional bandwidth of 78%. The -20 dB pulse length for this element is approximately 0.09 μs which corresponds to an axial resolution of approximately 69 μm.” P.138; “The design and constraints in fabricating an array device of a miniature scale means that there is often a path for electrical or acoustic signal between elements. The result indicated a crosstalk value less than -12 dB between elements 6 and 7, with -20dB an acceptable crosstalk value for linear arrays, this level of crosstalk was deemed adequate.” P.141-143; Support for the claimed feature appears on Page 7, lines 12-26 of the originally filed specification. The specification states “For example, in a conventional PZT transducer, the overall thickness can be reduced by eliminating most, if not all, of its backing layer. This causes the PZT transducer to ring, which is of no consequence in ultrasound applications… the transmit and receive bands of the transducer 30 of the present disclosure do not need to be particularly well-behaved. For instance, the transducer 30 of the present disclosure can afford passband ripples of several dB. As such, the passband of the transducer 30 can be defined at lower cut-off levels than the usual 3 dB for imaging applications, e.g. at about 10 dB or even 20 dB.” The specification makes clear that the passband cut-offs of lower than 3dB are an inherent property of a transducer having a reduced thickness or absence of a backing layer. MPEP 2112.01 I. states that “[w]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” MPEP 2112.01 III. states that “[a] rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.” In the absence of any showing of a structural difference between the claimed invention and the prior art, it is assumed that the structure of the claimed invention and the prior art function similarly for the intended use. Here, the claim feature as part of the claimed invention of independent claims 1 and 11 encompasses the function or characteristic of the transducer in that the transducer comprises defined passbands having cutoffs lower than 3dB. The structure that performs or embodies the function or characteristic is the minimal or absent backing layer disclosed in the specification. McPhillips teaches a transducer having a reduced thickness or absence of a backing layer, “[r]everberations are also evident due to the minimal backing layer in the side facing transducer, as mentioned in Chapter 5, which results in increased ringing of the received signal into the back of the transducer.” P.157; see also P. 85, 112, 126, 133, 138, 157, and 176, and Fig. 5.10. As taught by McPhillips the thickness, and thereby the acoustic attenuation of the backing layer, is a compromise between resolution and sensitivity with greater thickness, and thereby greater acoustic attenuation, increasing resolution but decreasing sensitivity. See P.56-57. Decreasing the resolution lowers the passband cut-offs of the transducer. Further, the thickness of the backing layer is a compromise between the thickness of the transducer and the resonance or ringing of the transducer. See P.157. Therefore, it is an inherent property of piezoelectric transducers that transducers with reduced thickness of or lacking a backing layer experience lower cut-off of the passband. As the claimed invention and McPhillips encompass substantially identical structures of a transducer with a minimal or absent backing layer it is assumed that McPhillips’ structure encompasses the claimed feature. A recitation of the function or characteristic of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The property, function, or characteristic of a transducer with a reduced thickness of or absent a backing layer to have a passband cut-off lower than 3dB including 6dB and 10dB is inherent to the structure of the transducer with the reduced thickness of or absent the backing layer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morimoto et al. (U.S. Pub. No. 2020/0246041) and Jeong et al. (U.S. Pub. No. 2012/0143100) disclose piezoelectric ultrasound transducers placed on the distal tip of an endoscope without a backing layer or with a reduced thickness backing layer resulting in less than 6dB cutoffs.
Bolstad (“Miniature Highly Sensitive Ultrasound Doppler Transducers” 2017), Jiang (“Fabrication and Characterization of Novel Ultrasound Transducers” 2013), and Jiang et al. (“Dual Orientation 16-Mhz Single-Element Ultrasound Needle Transducers for Image-Guided Neuorsurgical Intervention” 2016) disclose miniature piezoelectric ultrasound transducers placed on the distal tip of needles with reduced thickness and without backing layers resulting in less than 6dB passband cutoffs. 
Erkamp et al. (U.S. Pub. No. 2017/0172618), Holdaway (U.S. Patent No. 6,217,518 and U.S. Patent No. 6,582,368), Taylor et al. (U.S. Patent No. 8,007,494), and Hingston et al. (U.S. Pub. No. 2015/0374348) disclose placement of ultrasound piezoelectric transducers on the exterior surface of needles without backing layers.
Mitchell et al. (U.S. Pub. No. 2019/0083819), Jenson et al. (U.S. Pub. No. 2014/0276050), Schaer et al. (U.S. Pub. No. 2013/0197555), Schaer (U.S. Pub. No. 2011/0257562), disclose piezoelectric ultrasound transducers placed on the distal tip of surgical instruments with reduced thickness or without backing layers.
Woodacre (U.S. Pub. No. 2020/0346044), Gazit et al. (U.S. Pub. No. 2020/0078607), Sverdlik et al. (U.S. Pub. No. 2013/0211292), and Chopra et al. (U.S. Pub. No. 2011/0295161) disclose piezoelectric ultrasound transducers placed on the distal tip of needles or endoscopes without backing layers. 
Jeong et al. (U.S. Pub. No. 2009/0240148) discloses piezoelectric ultrasound transducers without backing layers.
Adoram et al. (U.S. Pub. No. 2004/0131299) and Boctor et al. (U.S. Pub. No. 2013/0096422) discloses embedding an electrical connection from the proximal end to a distal US transducer within the a groove along the wall of a surgical instrument shaft. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793